017DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Philip Burrus on 6/16/2022.  See Interview Summary for all details of authorization to amendment.
The application has been amended as follows: 
In claim 19, line 6, delete “a major face” and replace with --the major surface--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 16, and 19, the art of record when considered alone or in combination neither anticipate nor renders obvious a parturition drape or a method of constructing thereof, comprising a flap attached to the major surface of the drape wherein the flap is selectively insertable into an end of either the first pouch or the second pouch, in combination with all other features recited in the claim.
Regarding claims 2-15, 17-18, and 20, they are allowed due to their dependencies on respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reyes of U.S. Patent Application Publication No. US 2011/0174318 discloses an analogous drape system, Figure 8 illustrates twin pouch assembly (10) attached to drape sheet (70), Figures 2 & 4 details the twin pouch assembly (10) defining pouches (20, 30).  Reyes invention does not disclose a flap attached to the drape (70).
Haswell of U.S. Patent No. 4,076,017 discloses an analogous drape system, Figure 5 discloses illustrates pouches (16, 26) attached to drape (11).  Haswell invention does not disclose a flap attached to the drape (11).
Taheri of U.S. Patent No. 7,556,429 discloses multi-compartment bag having attachability (110, 120) features, Figure 7 illustrate multi-compartment bag defines chambers (10, 20) with flap (31a) inserted into chamber (20), column 4 lines 50-52 describes an alternative embodiment to Figure 7 such that the chambers (10, 20) formed with 3 panels (12-14) instead of 4 panels (12-14).  Taheri’s flap (31a) is intended to be a cuff.  Taheri’s flap (13a) is not attached to a drape.
Tylka U.S. Patent Application Publication No. US 2016/0166323 discloses an analogous drape system (200), Figure 2 discloses illustrates pouches (205a, 205b) attached to drape (200).  Tylka invention does not disclose a flap attached to the drape (200).
Thompson of U.S. Patent No. 5,339,831 discloses an analogous drape system, Figure 4 illustrates twin pouch assembly (10) attached to drape sheet (46), Figures 2 & 3 details the twin pouch assembly (10) defining pouches (22, 36).  Thompson invention does not disclose a flap attached to the drape (46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786